UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
JIANHUI HU et al.,

                    Plaintiffs,            17cv10161 (JGK)

          - against -                      MEMORANDUM OPINION &
                                           ORDER
WILD GINGER INC. et al.

                     Defendants.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The plaintiffs’ request for an extension of time to object

to Magistrate Judge Fox’s Report and Recommendation to April 21,

2020 is granted.

     The plaintiffs also request an opportunity to supplement

the inquest records to cure deficiencies made in their

submissions to Judge Fox. Absent “compelling justification,” a

party objecting to a magistrate judge’s Report and

Recommendation generally may not present evidence to the

district court not previously presented to the magistrate judge.

See New York City Dist. Council of Carpenters Pension Fund v.

Forde, 341 F. Supp. 3d 334, 338 (S.D.N.Y. 2018) (collecting

cases). The plaintiffs have failed to articulate any “compelling

justification” for their failure to present the evidence to

Judge Fox that they now seek to present to this Court in

objecting to Judge Fox’s Report and Recommendation. Moreover,

the inquest hearing before Judge Fox took place on January 14,
2020. See Dkt. No. 84, at 2. January 14, 2020 was well before

the COVID-19 pandemic had broken out in New York City, and

therefore that pandemic, which the plaintiffs refer to in their

letter request to the Court, could not constitute “compelling

justification” for the plaintiffs’ failure to present all

necessary evidence to Judge Fox in connection with the inquest

hearing. Therefore, the plaintiffs’ request to supplement the

inquest records to cure deficiencies in its prior submissions is

denied.

SO ORDERED.

Dated:    New York, New York
          April 2, 2020        __ /s/ John G. Koeltl       _
                                          John G. Koeltl
                                   United States District Judge
